*850ORDER
PER CURIAM.
Movant, Kevin Moore, appeals from the denial of his Rule 29.15 motion, without an evidentiary hearing. Movant was previously convicted, after a jury trial, of kidnapping, four counts of forcible sodomy, forcible rape and attempted forcible rape.
The judgment of the trial court in the Rule 29.15 proceeding is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).